EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander S. McGee on December 30, 2021.

The application has been amended as follows: 
	
In the specification:
1)	On page 11, in paragraph 0047, line 5:  The first “,” has been changed to the number --92--.
2)	On page 15, in line 6:  The phrase “for a” has been deleted.


3)	On page 15, in line 7:  The phrase “portion of the guide 118 and” has been deleted.

In the claims:
1)	In claim 6, lines 2 & 4:  The term --aperture-- has been inserted after the term “carrier”.
2)	In claim 6, line 3:  The term “carrier” has been changed to the phrase --second portion--.
3)	In claim 16, line 4:  The term “seconding” has been changed to --second--.
	4)	In claim 17, line 2:  “releasees” has been changed to --releases--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Although the use of a patient transport apparatus comprising a retractable and extendable handle assembly is well known in the art as demonstrated by the cited prior art documents, the examiner respectfully asserts that none of the prior art, taken either singly or in combination, is seen to teach or suggest the use of a patient transport apparatus comprising a handle assembly specifically comprising the particular structural configuration of and cooperation between the guide, the carrier supported by the guide for rotation about a pivot axis and defining a carrier aperture arranged transverse to the pivot axis, the grip, and the link coupled to the grip and comprising a shank extending to a distal end that is slidably supported by the carrier aperture for movement 

between the retracted position and the first and second extended positions as explicitly recited in independent claim 1.  Hence, it is considered that the application is currently in full and proper condition for allowance.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available 





/ROBERT G SANTOS/Primary Examiner, Art Unit 3673